728 So. 2d 1237 (1999)
Terry Lee DUNCAN, Appellant,
v.
The STATE of Florida, Appellee.
No. 99-482.
District Court of Appeal of Florida, Third District.
April 7, 1999.
Terry Lee Duncan, in proper person.
Robert A. Butterworth, Attorney General, for appellee.
Before JORGENSON, GERSTEN, and SORONDO, JJ.
PER CURIAM.
In 1993, defendant was convicted of attempted first degree murder, armed robbery, and armed burglary. This court affirmed the conviction on direct appeal, and has affirmed the denials of two previous motions for post conviction relief.
As the Florida Supreme Court has repeatedly held, successive motions for post conviction relief are procedurally barred. See Christopher v. State, 489 So. 2d 22 (Fla. 1986); Francois v. State, 470 So. 2d 687 (Fla. 1985). The defendant is abusing the judicial process by filing successive motions that attempt to litigate issues that were, could, or should have been raised either on direct appeal or in his previous motions. Accordingly, we affirm the denial of his motion for post conviction relief.
We caution defendant that "a prisoner who is found by a court to have brought a frivolous suit, action, claim, proceeding or appeal in any court is subject to having his or her gain time forfeited." O'Brien, 689 So.2d at *1238 337 (citing section 944.28(2)(a), Florida Statutes (1997) ("All or any part of the gain-time earned by a prisoner according to the provisions of law is subject to forfeiture if such prisoner ... is found by a court to have brought a frivolous suit, action, claim, proceeding, or appeal in any court.")).
AFFIRMED.